ACCEPTED
                                                                                           06-15-00022-CR
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                       7/1/2015 4:17:21 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                          APPEAL NO. 06-15-00022-CR

SONYA KAY HARGETT                      §           IN THE COURT OF  APPEALS
                                                                 FILED IN
                                                             6th COURT OF APPEALS
                                       §                       TEXARKANA, TEXAS
V.                                     §            SIXTH DISTRICT    OF TEXAS
                                                             7/1/2015 4:17:21 PM
                                       §                         DEBBIE AUTREY
STATE OF TEXAS                         §                TEXARKANA,   ClerkTEXAS


MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      COMES NOW, Jonathan Hyatt, and files his Motion for Extension of Time

to File Appellee’s Brief, pursuant to Rules 9 and 10 of the Texas Rules of

Appellate Procedure, and in support thereof, would show the Court the following:

                                            I.

      The Deadline for filing Appellee’s Brief is July 6, 2015.

                                           II.

      The length of the extension sought is 30 days.

                                           III.

Appellee relies on the following facts to reasonably explain said request for an

extension:

      A. Collateral duties within the District Attorney’s Office require that

         counsel prepare for a jury trial with jury selection to commence on the

         due date of the Appellee Brief. Said case is State v. Victor Dunn, 2014-

         0838, Harrison County Court at Law.


                                                                                       1
      B. Additional staff at the District Attorney’s office is participating in a

          Capital Murder case set to begin on the due date of Appellee’s brief.

          Incidentally, the Attorney for Appellant is participating in that case as

          well.

                                          IV.

This is the first request for an extension to file Appellee’s Brief.



      Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellee brief until August 5, 2015, which is thirty days

from the current deadline.

                                        Respectfully Submitted,

                                        /s/ Jonathan Hyatt
                                        Jonathan Hyatt
                                        State Bar No. 24072161

                                        ATTORNEY FOR APPELLEE
                                        Harrison County District Attorney’s Office
                                        P.O. Box 776
                                        Marshall, Texas 75671
                                        Telephone No. (903) 935-8408
                                        Facsimile No. (903) 938-9312
                                        jonh@co.harrison.tx.us




                                                                                       2
                        CERTIFICATE OF CONFERENCE

As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have

conferred, or made a reasonable attempt to confer, with all other parties, which are

listed below, about the merits of this motion with the following results:

Jason Cassel, Attorney for Appellant, does not oppose this Motion.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt



                           CERTIFICATE OF SERVICE

By affixing my signature below, I, Jonathan Hyatt, hereby certify that a true copy

of Motion for Extension of Time to File Appellee’s Brief has been provided to

Jason Cassel, Attorney for Appellant, on July 1, 2015, by facsimile as provided by

Rule 9.5(b) of the Texas Rules of Appellate Procedure.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt




                                                                                     3